Dissenting Opinion by
President Judge Bowman :
I dissent. In my opinion, the Insurance Commissioner in the exercise of his authority to approve rates cannot, through its exercise, dictate the application of a socioeconomic theory upon the rate submission and approval process no matter how appealing such a theory may be to those who would benefit by it or to the public at large. To hold otherwise assumes that the Commissioner enjoys superior knowledge and expertise to that of petitioners as to the present and future impact of subsidization of one group of subscribers by another group or groups upon the financial condition and trends of petitioners, the marketability of coverages subsidizing other coverages and the entire spectrum of the decision-making process properly left to these nonprofit corporations. It also *594assumes that the Commissioner enjoys an omnipotence superior to all, that a particular socioeconomic theory is valid and not subject to difference of opinion. The record in these cases can support no other conclusion, as it is totally devoid of evidence that would support a rationale for his action.
In many respects, his action in' these cases is not unlike that taken and disapproved by me in my dissenting opinion in Insurance Department v. Saint Lukes Hospital, 21 Pa. Commonwealth Ct. 10, 342 A.2d 773 (1975).